Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Goldhush (Attorney) on 07/21/2022.

The application has been amended as follows: 

21. (Currently Amended) A method, comprising:
detecting, by a user equipment, secondary cell (SCell) beam failure at a medium access control layer; 
receiving candidate beam measurements from a physical layer for the failed SCell; 
determining a reported set of at least one of channel state information reference signals or synchronization signal block indexes in a SCell beam failure recovery medium access control control element according to a network configuration;  
indicating to the physical layer at least one reported resource in the SCell beam failure recovery medium access control control element, wherein the indicating is based on certain selection criteria on the determined indexes;
generating and transmitting the SCell beam failure recovery medium access control control element; 
determining when the SCell beam failure recovery medium access control control element has been successfully transmitted; 
setting, by the user equipment, a spatial receiver filter, wherein the setting is based on the indicated at least one reported resource;
wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the setting comprises setting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity;
wherein, when the at least one reported resource indicated to the physical layer consists of channel state information reference signals, the setting comprises setting the spatial receiver filter according to a channel state information reference signal having a highest reported reporting quantity; and
wherein, when the at least one reported resource indicated to the physical layer comprises at least one channel state information reference signal and at least one synchronization signal block, the setting comprises setting the spatial receiver filter assuming a synchronization signal block having a highest reported reporting quantity.

26. (Cancelled)


30. (Currently Amended) An apparatus, comprising:
at least one processor; and
	at least one memory comprising computer program code,
	the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
detect secondary cell (SCell) beam failure at a medium access control layer; 
receive candidate beam measurements from a physical layer for the failed SCell; 
determine a reported set of channel state information reference signals and/or synchronization signal block indexes in a SCell beam failure recovery medium access control control element according to a network configuration;  
indicate to the physical layer at least one reported resource in the SCell beam failure recovery medium access control control element, wherein the indicating is based on certain selection criteria on the determined indexes;
generate and transmit the SCell beam failure recovery medium access control control element; 
determine when the SCell beam failure recovery medium access control control element has been successfully transmitted; 
set a spatial receiver filter, wherein the setting is based on the indicated reported resources;
wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to set the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity;
wherein, when the at least one reported resource indicated to the physical layer consists of channel state information reference signals, the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to set the spatial receiver filter according to a channel state information reference signal having a highest reported reporting quantity; and
wherein, when the at least one reported resource indicated to the physical layer comprises at least one channel state information reference signal and at least one synchronization signal block, the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to set the spatial receiver filter assuming a synchronization signal block having a highest reported reporting quantity.

35. (Cancelled)

38. (Currently Amended) The apparatus according to claim 37, wherein, when the reported resources consist of more than one synchronization signal block and at least one channel state information reference signal or when the reported resources consist of at least one synchronization signal block and one channel state information reference signal, the setting caused by the at least one memory and computer program code further comprises selecting at least one synchronization signal block and at least one channel state information reference signal.

39-40. (Cancelled)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472